                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


GEOMETWATCH CORP., a Nevada
corporation,                                        MEMORANDUM DECISION AND
                                                  ORDER GRANTING USURF’S MOTION
                      Plaintiff,                     FOR SUMMARY JUDGMENT
v.

ALAN E. HALL, et al.,                                          Case No. 1:14-cv-60

                      Defendants.                          District Judge Jill N. Parrish




       Before the court is a motion for summary judgment filed on July 19, 2018, by defendant

Utah State University Research Foundation (“USURF”). (ECF No. 585). Plaintiff GeoMetWatch

Corporation (“GeoMet”) responded in opposition on October 11, 2018. (ECF No. 748). USURF

filed a reply on November 30, 2018. (ECF No. 815). For the reasons below, the motion is

granted.

                                     I.     BACKGROUND

       On November 27, 2018, this court issued a memorandum decision and order (the

“Damages Order”)1 granting partial summary judgment to defendants Alan E. Hall, Tempus

Global Data, Inc. (“Tempus”), and Island Park Group of Companies, LLC (the “Hall

Defendants”) on grounds that GeoMet’s damages theories were impermissibly speculative. (ECF

No. 811). In that order, the court held that GeoMet could not establish that it suffered damages

without relying on speculation or conjecture. Specifically, the court reviewed GeoMet’s damages

theories and concluded that none can provide a basis for recovery “because they each rely on the

1
  For a complete factual account of the myriad actors and events giving rise to this lawsuit, see
the Damages Order at ECF No. 811.
occurrence of one or more contingencies that cannot be established absent speculation.” (ECF

No. 811 at 19).

       Pursuant to DUCivR 7-1(a)(4), USURF joined the Hall Defendants’ motion for summary

judgment insofar as it argued that GeoMet could not prove damages causation. (ECF No. 585 at

6). USURF argues, and the court agrees, that the reasoning of the Damages Order regarding

GeoMet’s causation theories applies with equal force to the claims asserted against USURF.

Thus, for the reasons explained in the court’s Damages Order, USURF is entitled to summary

judgment on the issue of GeoMet’s damages.

       But GeoMet also seeks nominal or statutory damages against USURF under three counts

asserting statutory violations. (ECF Nos. 788-48 at 13; 553 at 143). On February 4, 2019, this

court issued a memorandum decision and order (the “Immunity Order”) granting in part and

denying in part USURF’s motion for summary judgment based on governmental immunity. In

relevant part, that order found USURF immune under the Utah Governmental Immunity Act

from GeoMet’s claims asserting violations of state statutes (i.e., Utah’s Truth in Advertising Act

and Utah’s Unfair Practices Act). (ECF No. 825). Thus, the court has already entered summary

judgment in favor of USURF on both of these claims. However, GeoMet’s claim asserting

violations of the federal Lanham Act, under which GeoMet seeks only nominal damages, is not

affected by either the Damages Order or the Immunity Order. The court therefore turns to that

claim. On the basis of the parties’ memoranda, applicable law, and for the reasons explained

below, USURF is also entitled to summary judgment on GeoMet’s Lanham Act claim.

                                   II.    LEGAL STANDARD

       Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

movant bears the initial burden of demonstrating the absence of a genuine dispute of material
                                                2
fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this burden,

the burden shifts to the nonmoving party to “set forth specific facts showing that there is a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation

omitted). To do so, the nonmoving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986).

       When the nonmoving party bears the burden of proof at trial on a dispositive issue, that

party must “go beyond the pleadings” and designate specific facts so as to “make a showing

sufficient to establish the existence of an essential element to that party’s case.” Celotex, 477

U.S. at 322. “[T]he plain language of Rule 56(c) mandates the entry of summary judgment . . .

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.”

“[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving party for

a jury to return a verdict for that party.” Liberty Lobby, Inc., 477 U.S. at 249. And, “[t]o defeat a

motion for summary judgment, evidence, including testimony, must be based on more than mere

speculation, conjecture, or surmise.” Pioneer Ctrs. Holding Co. Emp. Stock Ownership Plan &

Tr. v. Alerus Fin., N.A., 858 F.3d 1324, 1334 (10th Cir. 2017) (quoting Bones v. Honeywell Int’l,

Inc., 366 F.3d 869, 875 (10th Cir. 2004)).

       Finally, summary judgment is not a “disfavored procedural shortcut” but rather “an

integral part of the Federal Rules as a whole” that is designed “to secure the just, speedy and

inexpensive determination of every action.” Celotex, 477 U.S. at 322. (quoting Fed. R. Civ. P. 1).

                                          III.   ANALYSIS

   A. USURF IS ENTITLED TO SUMMARY JUDGMENT ON GEOMET’S LANHAM ACT CLAIM

       To prevail on a false advertising claim under 15 U.S.C. § 1125(a), a plaintiff must prove:

                                                 3
       (1) that the defendant made material false or misleading representations of fact in
       connection with the commercial advertising or promotion of its product; (2) in
       commerce; (3) that are either likely to cause confusion or mistake as to (a) the
       origin, association or approval of the product with or by another, or (b) the
       characteristics of the goods or services; and (4) injur[y to] the plaintiff.

World Wide Ass’n of Specialty Programs v. Pure, Inc., 450 F.3d 1132, 1140 (10th Cir. 2006).

GeoMet’s Third Amended Complaint identifies two statements alleged to be actionable under the

Lanham Act: a representation that Tempus possessed a National Oceanic and Atmospheric

Administration (NOAA) license to operate the STORM sensor and a representation that Tempus

possessed the capacity to interpret the data derived therefrom. (ECF No. 229 at 42). But both of

these statements were made by USURF’s co-defendant Tempus. Thus, neither provides a basis

for imposing Lanham Act liability on USURF.

       In seeking to defeat the instant motion, however, GeoMet asserts a new Lanham Act

theory aimed at USURF, arguing that “USURF assisted Hall in making misleading statements

about Tempus[,]” (ECF No. 748 at 55), and that “USURF did not correct, and continued to

promote, the Hall Defendants’ misleading representations that they were replacing

GeoMetWatch[,]” (ECF No. 748 at 56). In support, GeoMet relies on the same two statements,

both of which were contained in emails sent by Tempus employees: (1) a January 14, 2014

email—on which representatives of USURF were copied—from Alan Hall to a defense

contractor stating that Tempus was “replacing the roles and duties of [GeoMet]”; and (2) a

March 14, 2014, email in which Mark Hurst—a Tempus employee—directed a USURF

employee to draft a press release “highlighting”—among other things—that Tempus had

“replaced the lapsed contract of [GeoMet].” (ECF No. 748 at 55–56).

       GeoMet provides no authority for the novel proposition that the Lanham Act imposes

liability on an entity that has in some way assisted another in making false or misleading



                                               4
statements of fact. Even more dubious is GeoMet’s suggestion that the Act imposes a duty on

third parties to correct another’s false or misleading representation of fact. For these reasons,

neither the January 14, 2014 email nor the March 14, 2014 email—in which USURF’s only role

was as a recipient—can form the basis of a false advertising Lanham Act claim against USURF.

       Moreover, the March 14, 2014 email cannot serve as the basis for Lanham Act liability

because GeoMet fails to adduce any evidence that USURF ever issued the suggested press

release and, even if it could, the statement contained in the email was neither false nor

misleading. GeoMet’s contract with AWSF had in fact lapsed in February of 2014 after GeoMet

failed to cure its material breach of the PPA—a breach precipitated by GeoMet’s failure to meet

the milestone payment schedule under the STORM 001 contract. Indeed, by all indications, by

March of 2014, Tempus had assumed GeoMet’s role in the AWSF partnership. In fact, GeoMet

itself issued a press release that same month announcing, in effect, that GeoMet had replaced

AWSF with Exelis as its sensor manufacturer. (See ECF No. 558-11 at 2).

       In sum, because GeoMet cannot identify any false or misleading representations of fact

that were made by USURF—rather than by Alan Hall or Tempus—USURF is entitled to

summary judgment on GeoMet’s Lanham Act claim.

                                          IV.       ORDER

       For the reasons articulated, USURF’s motion for summary judgment (ECF No. 585) is

GRANTED.

       IT IS ORDERED THAT:

       1. GeoMet may not recover lost profits damages against USURF under any of GeoMet’s

           claims for relief.

       2. USURF is entitled to summary judgment on GeoMet’s Fifth Count (for violations of

           the Lanham Act, 15 U.S.C. § 1125(a)).
                                                5
Signed February 12, 2019

                           BY THE COURT




                           ______________________________
                           Jill N. Parrish
                           United States District Court Judge




                             6
